COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-014-CV

WILLIAM P. LEONARD AND KIM LEONARD                                APPELLANTS

                                        V.

LARRY SMITH, P.E., INDIVIDUALLY AND                                  APPELLEE
D/B/A LARRY SMITH ENGINEERING
                              ----------

           FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the “Agreed Motion To Dismiss Without Prejudice,

Appellants’ Prematurely Filed Appeal.” It is the court’s opinion that the motion

should be granted; therefore, we dismiss the appeal without prejudice. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: February 12, 2009


      1
          … See Tex. R. App. P. 47.4.